In re Hemstreet, Gerald; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 349-346.
Granted. The stay order is vacated, and the trial judge may reset the trial at any time after ninety days from this date. In the meantime, relator may apply to the Orleans Indigent Defender Board, or, if necessary, to the Louisiana Indigent Defender Board for funds for the psychiatrist, and may have the examination conducted within the time limit.
JOHNSON, J., not on panel.